  4:14-cr-03138-RGK-CRZ Doc # 226 Filed: 01/21/21 Page 1 of 1 - Page ID # 874




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:14CR3138

       vs.
                                                 MEMORANDUM AND ORDER
ANDREW JOSE ESPINOZA,

                    Defendant.


       Mr. Espinoza has filed a motion for compassionate release. Our very excellent
Probation Office has thoroughly investigated the matter. Mr. Espinoza has a criminal
history category of VI. He was sentenced on October 15, 2015, to a term of 188
months in custody. While he does have certain medical conditions that place him at
a higher risk than the normal person for the Covid influenza, the Probation Office
argues that it is uncertain whether Mr. Espinoza’s risk for severe illness due to Covid
would be significantly reduced in the community or he would be able to immediately
transition into his proposed release plan. I agree with the Probation Officer. The
request for compassionate release will be denied.

       IT IS THEREFORE ORDERED that the motion for compassionate release
(Filing 213) is denied.

      Dated this 21st day of January, 2021.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
